COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ROBERT JESSIE MORALES,                          §               No. 08-20-00102-CR

                    Appellant,                    §                    Appeal from the

  v.                                              §                143rd District Court

  THE STATE OF TEXAS,                             §              of Ward County, Texas

                    State.                        §            (TC# 19-09-06141-CRW)

                                                  §

                                            ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 3 volumes of the Reporter’s Record, via U. S. mail, to the

Warden of the John Middleton Unit, 13055 FM 3522, Abilene, TX 79601, for use by the

Appellant Robert Jessie Morales, (TDCJ# 02307014). The Warden or designated custodian of

records shall make this record available to the appellant for purposes of preparing his appellate

brief. Appellant’s Pro Se brief shall be due in this office on or before September 13, 2020. The

hard copy of this record does not need to be returned to this Court.

       Further, please note that copies of the exhibits are not provided and only a copy of the

Index (Volume 4 of 4 of the Reporter’s Record) and pages 72 through 102 of the clerk’s record

contain the jury list and will not be provided.

       IT IS SO ORDERED this 14th day of August, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.